Case 1:20-cv-00249-LO-TCB Document 10 Filed 04/15/20 Page 1 of 19 PageID# 33




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division

  FN Herstal, S.A.,                               )
    Voie de Liège 33, B-4040 Herstal,             )
    Belgium,                                      )    CIVIL ACTION NO.
                                                  )    1:20-cv-00249-LO-TCB
               Plaintiff/Counterclaim             )
               Defendant,                         )
                                                  )
                  v.                              )
                                                  )
  Sturm, Ruger & Co., Inc.,                       )
    1 Lacey Place, Southport,                     )
    Connecticut 06890,                            )
                                                  )
               Defendant/Counterclaim             )
               Plaintiff.                         )

                    STURM, RUGER & CO., INC.’S ANSWER
           TO FN HERSTAL, S.A.’S COMPLAINT AND COUNTERCLAIMS

          Defendant Sturm, Ruger & Co., Inc. answers Plaintiff FN Herstal, S.A.’s

  Complaint and asserts the following Counterclaims:

                                          PARTIES

          1.      Ruger is without knowledge or information sufficient to form a belief

  about the allegations in Paragraph 1, and therefore denies them.

          2.      Admitted.

                                JURISDICTION AND VENUE

          3.      Ruger admits that FN Herstal alleges claims for trademark infringement

  and unfair competition under the Lanham Act, and trademark infringement, injury to

  business reputation, and unfair competition under Virginia State law and common law.

  Ruger denies that there is any basis for FN Herstal’s claims and/or that FN Herstal is

  entitled to any relief.
Case 1:20-cv-00249-LO-TCB Document 10 Filed 04/15/20 Page 2 of 19 PageID# 34



         4.      Ruger admits that subject matter jurisdiction exists over FN Herstal’s

  federal and state-law claims. Ruger denies that there is any basis for FN Herstal’s claims

  and/or that FN Herstal is entitled to any relief.

         5.      Ruger admits that venue is proper in this District solely for the purposes of

  this case. Ruger denies that there is any basis for FN Herstal’s claims and/or that FN

  Herstal is entitled to any relief. Ruger is without knowledge or information sufficient to

  form a belief about the allegations pertaining to FN Herstal’s U.S. subsidiary, facility,

  and headquarters and therefore denies them.

         6.      Ruger admits that FN Herstal manufactures and distributes various

  firearms and ammunition, and that its FN trademark is well-known. Ruger is without

  knowledge or information sufficient to form a belief about the remaining allegations in

  Paragraph 6 and therefore denies them.

         7.      Ruger admits that FN Herstal offers firearms using the term “Five-seveN”

  with its “FN” trademark. Ruger also admits that, according to the U.S. Patent and

  Trademark Office online records: (1) FN Herstal owns U.S. Reg. No. 2096923 for Five-

  SeveN (stylized) for “firearms, automatic pistols, ammunition and projectiles” in Class

  13 and “magazines, brochures, books, and handbooks featuring firearms” in Class 16,

  which issued on September 16, 1997; and (2) FN Herstal owns U.S. Reg. No. 4017800

  for FIVE-SEVEN (in standard-character format), which issued August 30, 2011. Ruger

  admits that, according to the U.S. Patent and Trademark Office online records, U.S. Reg.

  No. 2096923 and U.S. Reg. No. 4017800 are incontestable. Ruger is without knowledge

  or information sufficient to form a belief about the remaining allegations in Paragraph 7

  and therefore denies them.




                                                 2
Case 1:20-cv-00249-LO-TCB Document 10 Filed 04/15/20 Page 3 of 19 PageID# 35



         8.       Ruger admits that, according to the U.S. Patent and Trademark online

  records, FN Herstal’s U.S. Reg. No. 4017800 for FIVE-SEVEN (in standard-character

  format) covers “Toy model and scale model replica firearms; toy ammunition and

  projectiles for toy model and scale model replica firearms; toy cases and holsters for toy

  model and scale model replica firearms; toy model and scale model replica firearms for

  virtual shooting; apparatus for electronic games designed for use with replica toy firearms

  for virtual shooting other than for use with an external display screen or monitor; targets

  and electronic targets for games” in International Class 28. Ruger is without knowledge

  or information sufficient to form a belief about the remaining allegations in Paragraph 8

  and therefore denies them.

         9.       Denied.

         10.      Ruger admits that it recently started using the trademark “RUGER-57” in

  connection with a pistol designed and manufactured by Ruger and chambered for the

  5.7x28mm cartridge. That cartridge, and therefore the pistol’s caliber, is referred to

  simply as “57” and is pronounced and spelled out as “five seven.” Ruger admits that its

  RUGER-57 pistol competes with numerous other pistols, including the pistol that FN

  Herstal offers in connection with the designation FN Five-seveN, which also is

  chambered for the 5.7x28mm cartridge. Ruger denies the remaining allegations in

  Paragraph 10.

         11.      Ruger admits that it pronounces the “57” portion of “RUGER-57” as “five

  seven,” and not “fifty seven” because, as described above, that pronunciation is used to

  communicate the caliber of its firearm. Ruger admits that its RUGER-57 firearm is a

  pistol and that FN Herstal’s FN Five-seveN firearm also is a pistol and, as such, the two




                                               3
Case 1:20-cv-00249-LO-TCB Document 10 Filed 04/15/20 Page 4 of 19 PageID# 36



  products necessarily share certain similarities. Ruger admits that, like many other pistols,

  its RUGER-57 pistol and Plaintiff’s FN Five-seveN pistol are generally similar in size

  (they are handguns) and weight, that both are offered with 10-round magazines (which is

  standard because several states have 10-round magazine capacity restrictions) and 20-

  round magazines, and that both are chambered for the 5.7x28mm cartridge which, again,

  is called the “57” (and pronounced “five seven”). Ruger denies that the pistols are

  “virtually identical” because, among other things, the RUGER-57 utilizes steel magazines

  and therefore has a significantly smaller grip circumference, generally has a slimmer

  profile, is visually distinct, and has a safety lever located in a different location. Ruger

  admits that FN Herstal sells 5.7x28mm ammunition. Ruger is without information

  regarding whether the 5.7x28mm cartridge is proprietary and therefore denies the same.

  Ruger denies that its RUGER-57 pistol and Plaintiff’s FN Five-seveN pistol are similar in

  feel, purpose, color (other than the black version of the FN Five-seveN), features, and

  style. Ruger denies that FN Herstal has trademark rights in the term FIVE-SEVEN and

  that Ruger has violated any rights FN Herstal may own in the “FN Five-seveN”

  stylization. Ruger is without knowledge or information sufficient to form a belief about

  the remaining allegations in Paragraph 11 and therefore denies them.

         12.     Ruger admits that FN Herstal defines “The Ruger-57 mark and variations

  of this trademark as referenced above, unless otherwise specifically noted” as

  “Defendant’s Accused Marks” or “Accused Marks.” Ruger denies the remaining

  allegations in Paragraph 12.

         13.     Denied.




                                                4
Case 1:20-cv-00249-LO-TCB Document 10 Filed 04/15/20 Page 5 of 19 PageID# 37



         14.     Denied, including that FN Herstal has any rights in the FIVE-SEVEN

  caliber designation.

         15.     Denied.

         16.     Ruger admits that it filed a trademark application for RUGER-57. Ruger

  admits that FN Herstal objected to Ruger’s application for, and use of, RUGER-57.

  Ruger admits that it responded to FN Herstal’s objection by denying liability and that

  Ruger has not withdrawn its application or stopped its use of RUGER-57 because there is

  no basis for such actions. Ruger denies the remaining allegations in Paragraph 16.

         17.     Denied.

         18.     Ruger is without knowledge or information sufficient to form a belief

  about the allegations in Paragraph 18, and therefore denies them.

         19.     Ruger admits that it has used RUGER-57 without FN Herstal’s consent

  and permission because such consent and permission are neither needed nor appropriate.

         20.     Denied.

         21.     Denied.

         22.     Denied.

         23.     Ruger admits that it filed trademark application Serial No. 88/654,610 for

  RUGER-57, but denies that this application was filed to obstruct or harm FN Herstal or

  its alleged trademark rights (and denies that any such harm has or is likely to occur).

  Ruger admits that FN Herstal asked Ruger to voluntarily abandon its application, failing

  which FN Herstal claimed it would need to oppose the application. Ruger admits that it

  refused to abandon its application because there is no reason or basis for such action.

  The remaining allegations in Paragraph 23 are vague, confusing, and call for a legal




                                               5
Case 1:20-cv-00249-LO-TCB Document 10 Filed 04/15/20 Page 6 of 19 PageID# 38



  conclusion, to which no response is required. To the extent a response is required, and to

  the extent FN Herstal’s remaining allegations are understood, Ruger denies them.

         24.     Ruger denies that FN Herstal has any rights in the caliber designation “57”

  or “FIVE-SEVEN”. Ruger admits that its Vice President, General Counsel and

  Corporate Secretary responded to FN Herstal’s objection in a January 17, 2020 letter by

  explaining that Ruger’s use of RUGER-57 is permissible because it identifies a pistol

  chambered for the 5.7x28mm cartridge. Ruger admits that the “57” portion of the

  “RUGER-57” mark is used to identify the pistol’s caliber. Ruger admits the letter from

  Ruger’s Vice President, General Counsel and Corporate Secretary noted that “Ruger has

  a long history of incorporating the caliber into product names; examples include our

  10/22® rifles, 22/45™ pistols, P345® pistols, LC380® pistols, SR9® pistols, and AR-

  556® rifles, just to name a few.” (Emphasis added.) Ruger admits that those caliber

  designations appear within larger trademarks, but denies that Ruger claims proprietary

  rights in the caliber designations per se. Ruger admits that it believes that it has

  trademark rights in the composite marks “10/22” and “LC380,” but not in the generic

  firearm caliber designations .22 and .380. To that end, Ruger admits that it believes that

  FN Herstal cannot have exclusive use of “FIVE-SEVEN” and/or its numerical equivalent

  “57” in connection with the 5.7x28mm caliber designation because “57” (pronounced

  “five seven”) is generic. Ruger denies the remaining allegations and improper arguments

  in Paragraph 24.

         25.     Ruger admits that FN Herstal cannot, should not, and has no right to

  police the quality of Ruger’s RUGER-57 pistol. Ruger denies the remaining allegations

  in Paragraph 25.




                                                6
Case 1:20-cv-00249-LO-TCB Document 10 Filed 04/15/20 Page 7 of 19 PageID# 39



                                       COUNT I
                            Federal Trademark Infringement

        26.     Ruger repeats and incorporates by reference its answers to Paragraphs 1-

  25 of the Complaint.

         27.    Denied.

         28.    Denied.

         29.    Denied.

         30.    Ruger denies that FN Herstal is entitled to any remedies.

                                      COUNT II
                          Unfair Competition Under Federal Law

         31.    Ruger repeats and incorporates by reference its answers to Paragraphs 1-

  30 of the Complaint.

         32.    Denied.

         33.    Denied.

         34.    Denied.

         35.    Denied.

         36.    Denied.

         37.    Ruger denies that FN Herstal is entitled to any remedies.

                                       COUNT III
                            Virginia Trademark Infringement

         38.    Ruger repeats and incorporates by reference its answers to Paragraphs 1-

  37 of the Complaint.

         39.    Denied.

         40.    Ruger denies that FN Herstal is entitled to any remedies.




                                             7
Case 1:20-cv-00249-LO-TCB Document 10 Filed 04/15/20 Page 8 of 19 PageID# 40



                                      COUNT IV
                    Unfair Competition Under Virginia Common Law

          41.    Ruger repeats and incorporates by reference its answers to Paragraphs 1-

  40 of the Complaint.

          42.    Denied.

          43.    Denied.

          44.    Denied.

          45.    Ruger denies that FN Herstal is entitled to any remedies.

                                 AFFIRMATIVE DEFENSE

          46.    Ruger’s use of “57” within RUGER-57 is a permissible fair use because it

  communicates the caliber of its pistol.

          47.    Ruger reserves all affirmative defenses under Rule 8(c) of the Federal

  Rules of Civil Procedure, under the Lanham Act, and in law or in equity that may now

  exist or in the future be available based on discovery and further factual investigation of

  this case.

                                     COUNTERCLAIMS

          Counterclaim-Plaintiff Ruger alleges as follows, upon actual knowledge with

  respect to itself and upon information and belief as to all other matters.

                           NATURE OF THE COUNTERCLAIMS

          1.     These are counterclaims under Sections 14 and 37 of the Lanham Act, 15

  U.S.C. §§ 1064 and 1119, for the cancellation of the trademark registrations that FN

  Herstal has asserted against Ruger. U.S. Trademark Registration Nos. 2096923 and

  4017800 should be cancelled in their entireties because FIVE-SEVEN is a generic caliber

  designation for firearms.



                                                8
Case 1:20-cv-00249-LO-TCB Document 10 Filed 04/15/20 Page 9 of 19 PageID# 41



                                           PARTIES

         2.      Counterclaim-Plaintiff Ruger is a Delaware corporation with its main

  corporate office located at 1 Lacey Place, Southport, Connecticut 06890.

         3.      Counterclaim-Defendant, FN Herstal, is a Belgium corporation with its

  principal place of business located at Voie de Liège 33, B-4040 Herstal, Belgium.

                               JURISDICTION AND VENUE

         4.      This Court has jurisdiction over the subject matter of this action pursuant

  to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338(a).

         5.      By its Complaint, FN Herstal has attempted to allege counts of trademark

  infringement and unfair competition under the Lanham Act, and trademark infringement,

  injury to business reputation, and unfair competition under Virginia statutory and

  common law, seeking an order for Ruger to abandon its RUGER-57 trademark

  application, stop using RUGER-57, and pay damages and attorneys’ fees.

         6.      As a result of FN Herstal’s complaint and allegations, FN Herstal has

  submitted itself to the jurisdiction and venue of this Court.

                    RUGER, ITS PRODUCTS, AND TRADEMARKS

         7.      With roots tracing back to 1949, Ruger is one of the nation’s leading

  firearm manufacturers. Through its quality craftsmanship and innovations, Ruger has

  helped revolutionize the firearm industry and has earned a reputation as an American

  manufacturer of rugged and reliable firearms.

         8.      In 1949, with an initial investment of only $50,000 and an idea, Ruger’s

  founders started the company by producing a .22 caliber autoloading pistol.




                                                9
Case 1:20-cv-00249-LO-TCB Document 10 Filed 04/15/20 Page 10 of 19 PageID# 42



          9.      Since then, Ruger has grown and expanded its offerings to include more

   than 40 product lines totaling over 700 SKUs for the commercial, sporting, military, and

   law enforcement markets.

          10.     Through decades of use, substantial sales and advertising, and third-party

   recognition and acclaim, Ruger has become a well-known and trusted firearms brand, and

   the RUGER trademark has achieved substantial fame such that consumers associate the

   RUGER mark with the company’s reputation for producing rugged, reliable firearms.

          11.      Building on its tradition of innovation, in January 2020 Ruger introduced

   its new RUGER-57 pistol, chambered for the 5.7x28mm cartridge. Consumers rarely

   denote the caliber using its full designation but, rather, refer to it simply as “57” and

   pronounce it “five seven.” Ruger chose the RUGER-57 name because it combines its

   well-known RUGER trademark with the “57” caliber designation. The RUGER-57 pistol

   is shown below.




          12.     On October 15, 2019, Ruger filed an intent-to-use trademark application

   for RUGER-57 for firearms in Class 13, which was assigned Application No. 88654610

   (the “RUGER-57 Application”). FN Herstal filed a Notice of Opposition against the




                                                 10
Case 1:20-cv-00249-LO-TCB Document 10 Filed 04/15/20 Page 11 of 19 PageID# 43



   RUGER-57 Application with the Trademark Trial and Appeal Board of the U.S. Patent

   and Trademark Office on February 13, 2020 (Opposition No. 91254533).

          13.     Like its RUGER-57 mark, Ruger has branded a number of its other

   products with trademarks that combine the firearm’s caliber with other words, letters, or

   numbers to form a protectable composite, e.g.:




                                                      Caliber: 5.56 NATO
        Caliber: 9mm Luger




          Caliber: .380 Auto                             Caliber .22 LR




                                               11
Case 1:20-cv-00249-LO-TCB Document 10 Filed 04/15/20 Page 12 of 19 PageID# 44




        Caliber: 9mm Luger                             Caliber: .22 Hornet




                                                         Caliber: .22 LR
        Caliber: 9mm Luger

          14.     Ruger does not, and cannot, claim trademark rights in any generic caliber

   designations, per se. Nor can anyone else.

          15.     Ruger is not alone. It is common practice in the firearms industry to

   include a firearm’s caliber within a larger trademark or product name, e.g.:

    X-5.7 Pistol 20RD                DBX57BGFB




   Caliber: 5.7x28mm
        (Excel Arms)
                                  Caliber: 5.7x28mm
                                                                  Caliber: 5.7x28mm
                               (Diamondback Firearms)



                                                12
Case 1:20-cv-00249-LO-TCB Document 10 Filed 04/15/20 Page 13 of 19 PageID# 45



                                                   (MasterPiece Arms)




      Caliber: .22 LR         Caliber: 9mm           Caliber: .22 LR
     (Smith & Wesson)       (Heckler & Koch)       (Tarus International)




     Caliber: .380 Auto                              Caliber: .22 LR
                            Caliber: .40 S&W
     (Smith & Wesson)                              (Tarus International)
                            (Heckler & Koch)




                            Caliber: .45 ACP        Caliber: .454 Casull
       Caliber: 9mm                                (Tarus International)
     (Smith & Wessen)       (Heckler & Koch)




                                     13
Case 1:20-cv-00249-LO-TCB Document 10 Filed 04/15/20 Page 14 of 19 PageID# 46




        Caliber: 9mm
                                 Caliber: .40 S&W               Caliber: .45 ACP
        (FN Herstal)
                                   (FN Herstal)                   (FN Herstal)




     Caliber: .500 S&W          Caliber: 5.56x45mm
          Magnum                 (Heckler & Koch)
     (Smith & Wessen)                                         Caliber: 9mm Luger
                                                              (Tarus International)


                          AR
                       FIVE SEVEN


                                                 Caliber: 7.62x51mm
                                                  (Heckler & Koch)

                    Caliber: 5.7x28mm
                        (57 Center)


         FN HERSTAL, ITS PRODUCTS, AND THE FN “Five-seveN” MARK

          16.    FN Herstal offers, promotes, and sells a pistol chambered in 5.7x28mm

   under the mark “FN Five-seveN”, e.g.:




                                            14
Case 1:20-cv-00249-LO-TCB Document 10 Filed 04/15/20 Page 15 of 19 PageID# 47




          17.     FN Herstal’s “FN Five-seveN” mark capitalizes the letters “F” and “N” to

   tie to the first part of the company’s name (the latter part “Herstal” is the geographic

   town where FN Herstal is located), which serves as its core trademark and which is

   covered by numerous trademark registrations, including U.S. Registration Nos. 4531259



                                                15
Case 1:20-cv-00249-LO-TCB Document 10 Filed 04/15/20 Page 16 of 19 PageID# 48



   (FN), 4721907 (FN SMART CORE), 4017799 (FN HERSTAL), 4017801 (FN, Stylized),

   3359918 (FN HERSTAL), 5202911 (FN 15), 5465295 (FN 509), 5465457 (FN 16), and

   5772745 (FN MAG), and pending application Serial Nos. 79278730 (FN ARIA),

   79278792 (FN PROPASS), 79278835 (FN PERMAX), 87634845 (FN FAL THE RIGHT

   ARM OF THE FREE WORLD), 87157112 (FN 503), 87600780 (FN FAL), and

   88843455 (FN 22-MRD).

          18.     FN Herstal obtained U.S. Trademark Registration No. 2096923 for the

   mark Five-seveN (stylized) for “firearms, automatic pistols, ammunition and projectiles”

   in International Class 13 and “magazines, brochures, books and handbooks featuring

   firearms” in Class 16.

          19.     FN Herstal also obtained U.S. Registration No. 4017800 for FIVE-

   SEVEN, not stylized and in standard-character format, for “Toy model and scale model

   replica firearms; toy ammunition and projectiles for toy model and scale model replica

   firearms; toy cases and holsters for toy model and scale model replica firearms; toy

   model and scale model replica firearms for virtual shooting; apparatus for electronic

   games designed for use with replica toy firearms for virtual shooting other than for use

   with an external display screen or monitor; targets and electronic targets for games” in

   International Class 28.

          20.     Because firearms are commonly identified by their caliber, and the

   numbers “57” (which are pronounced “five seven” and not “fifty-seven”) denote the

   5.7x28mm cartridge, their primary significance to the relevant public is as an indication

   of the class of products, namely firearms chambered for that cartridge.




                                               16
Case 1:20-cv-00249-LO-TCB Document 10 Filed 04/15/20 Page 17 of 19 PageID# 49



          21.     FN Herstal itself has used the numbers 5.7 (pronounced “five seven”)

   generically to denote a caliber type. For example, the following statement appears on its

   website (https://www.fnherstal.com/en/product/five-seven):

          Together with the FN P90® submachine gun, the FN Five-seveN® Tactical
          Mk2 handgun and associated cartridge constitute the iconic FN® 5.7
          Weapon System.

                                FIRST COUNTERCLAIM
                 Cancellation of Registration No. 4017800 for Genericness
                  Under Section 14 of the Lanham Act, 15 U.S.C. § 1064

          22.     Ruger repeats and realleges each and every allegation set forth in

   Paragraphs 1 through 21 of these counterclaims.

          23.     FN Herstal is the listed owner of U.S. Trademark Registration

   No. 4017800 for FIVE-SEVEN.

          24.     FN Herstal, Ruger, and the public use the numbers “57” (which are

   pronounced “five seven”) to denote the caliber of firearms chambered for the 5.7x28mm

   cartridge, and not as a source-identifying trademark.

          25.     Ruger and others have a competitive and equal right to use the numbers

   “57” (including in the alphabetic form “five seven” in which those numbers are

   pronounced and written) to identify firearms chambered for the 5.7x28mm cartridge.

          26.     If Herstal is allowed to maintain its registration for the generic designation

   FIVE-SEVEN, it will effectively misappropriate a generic term for its exclusive use at

   the expense of Ruger, others in the industry, and the public.

          27.     Registration No. 4017800 for FIVE-SEVEN should be cancelled under

   Section 14 of the Trademark Act, 15 U.S.C. § 1064.




                                                17
Case 1:20-cv-00249-LO-TCB Document 10 Filed 04/15/20 Page 18 of 19 PageID# 50



                               SECOND COUNTERCLAIM
                  Cancellation of Registration No. 2096923 for Genericness
                   Under Section 14 of the Lanham Act, 15 U.S.C. § 1064

          28.     Ruger repeats and realleges each and every allegation set forth in

   Paragraphs 1 through 27 of these counterclaims.

          29.     FN Herstal is the listed owner of U.S. Trademark Registration

   No. 2096923 for Five-seveN.

          30.     FN Herstal, Ruger, and the public use the numbers “57” (which are

   pronounced “five seven”), to denote the caliber of firearms chambered for the 5.7x28mm

   cartridge, and not as a source-identifying trademark.

          31.     Ruger and others have a competitive and equal right to use the numbers

   “57” (including in the alphabetic form “five seven” in which those numbers are

   pronounced and written) generically to identify the class and caliber of firearms

   chambered for the 5.7x28mm cartridge.

          32.     If FN Herstal is allowed to maintain its registration for the generic

   designation Five-seveN, it will effectively misappropriate a generic term for its exclusive

   use, at the expense of Ruger, others in the industry, and the public.

          33.     Registration No. 2096923 for Five-seveN should be cancelled under

   Section 14 of the Trademark Act, 15 U.S.C. § 1064.

                                   PRAYER FOR RELIEF

          WHEREFORE, Ruger respectfully requests that this Court dismiss FN Herstal’s

   complaint with prejudice, enter judgment in its favor on each and every counterclaim for

   relief set forth above, and award Ruger relief, including the following:

          A.      An Order directing the Director of the U.S. Patent and Trademark Office

   to cancel U.S. Trademark Registration No. 4017800 on genericness grounds;


                                                18
Case 1:20-cv-00249-LO-TCB Document 10 Filed 04/15/20 Page 19 of 19 PageID# 51



          B.     An Order directing the Director of the U.S. Patent and Trademark Office

   to cancel U.S. Trademark Registration No. 2096923 on genericness grounds,

          C.     An Order directing the U.S. Patent and Trademark Office to dismiss

   Opposition No. 91254533,

          D.     An Order dismissing all of FN Herstal’s claims with prejudice,

          E.     An Order directing FN Herstal to pay Ruger’s costs and fees, and

          F.     Other relief as the Court may deem appropriate.



   Dated: April 15, 2020                    Respectfully submitted,


                                             /s/ Anna B. Naydonov
                                            Anna B. Naydonov (VA Bar No. 80101)
                                            anna.naydonov@finnegan.com
                                            Douglas A. Rettew (pro hac vice forthcoming)
                                            doug.rettew@finnegan.com
                                            Sydney English (pro hac vice forthcoming)
                                            sydney.english@finnegan.com
                                            FINNEGAN, HENDERSON, FARABOW,
                                              GARRETT & DUNNER, LLP
                                            901 New York Avenue NW
                                            Washington, D.C. 20001
                                            Telephone: (202) 408-4000
                                            Facsimile: (202) 408-4400

                                            Attorneys for Sturm, Ruger & Co., Inc.




                                             19
